Citation Nr: 0425165	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  00-14 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent, 
prior to August 3, 1999, and in excess of 20 percent, from 
August 3, 1999, for residuals of a right knee injury with 
internal derangement and degenerative joint disease


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1953 to June 
1955.

The Board of Veterans' Appeals (Board) observes that in a 
September 1998 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
denied the veteran's original claim of entitlement to service 
connection for a left knee disability, to include status post 
meniscal and ligamentous injury of the left knee with 
traumatic arthritis, including as secondary to a service-
connected disability.  The veteran did not initiate an appeal 
as to the determination of that claim in the September 1998 
rating decision, and; as such the decision as to that claim 
became final when the one-year appeal period expired in 
September 1999.  See 38 U.S.C.A. § 7105(b)(1), (c ) (West 
1991 & 2002).  Notably, however, in light of the fact that 
the RO denied the veteran's left knee claim on the basis that 
it was not well-grounded, this claim is referred to the RO 
for re-adjudication of the same in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5107, Historical and Statutory Notes, Effective 
Dates and Applicability Provisions (West Supp. 2001) 
(providing for the re-adjudication of claims that were denied 
as "not well-grounded," and became final during the period 
beginning on July 14, 1999, and ending on November 9, 2000).

In July 2000, the veteran appears to have raised the issue of 
entitlement to service connection for a back disability, 
claimed as secondary to a service-connected disability.  As 
this matter has not been developed or adjudicated by the RO, 
it is referred to the RO for appropriate action.  

This current appeal arises from rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices (RO).  
In November 2003, the veteran's claims file was transferred 
from the RO in Newark, New Jersey to the RO in St. 
Petersburg, Florida.  A hearing was scheduled in July 2004.  
However, in May 2004, the veteran withdrew his request for a 
hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.


REMAND

In March 1998, the veteran filed a claim for an increased 
(compensable) rating for his service-connected right knee 
disability.  The RO granted an award of a 10 percent rating 
for this disability in a September 1998 rating decision.  The 
veteran, in a July 1999 statement, averred that the award of 
the 10 percent rating greatly understated the true severity 
of his right knee disability and maintained that an award of 
a 50 percent rating was warranted.  Because this statement 
was received prior to the expiration of the prescribed appeal 
period (September 1999) and contained language that expressed 
dissatisfaction with the 10 percent rating, the Board is of 
the opinion that the veteran's July 1999 statement should 
have been accepted as a notice of disagreement (NOD) 
concerning the level of compensation for the right knee 
disability, rather than as a new claim for increase.

In view of these circumstances, the Board will construe the 
July 1999 statement, which was received in August 1999, as a 
valid NOD.  As such, the September 1998 rating decision 
awarding an increase from 0 percent to 10 percent in the 
veteran's right knee disability rating did not fully resolve 
the appeal initiated by the July 1999 NOD.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993).  Thus, the July 1999 NOD 
remained pending for disposition as to the unresolved 
question of entitlement to a rating in excess of 10 percent 
for the right knee disability, effective from March 30, 1998.  
Id.  That notwithstanding, the RO entered a subsequent rating 
decision in October 1999, and assigned a 20 percent for the 
right knee disability, effective from August 3, 1999.  The 
veteran also continued to challenged the currently assigned 
rating.  In June 2000, the RO furnished the veteran a 
statement of the case; and in July 2000, the veteran filed a 
substantive appeal (VA Form 9).

Since the veteran continued to prosecute the pending appeal 
initiated by the July 1999 NOD, any subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, did not operate to nullify that appeal.  
See Hamilton v. Brown, 4 Vet. App. 528, 538 (1993), aff'd, 39 
F.3d 1574, 1582-85 (Fed. Cir. 1995) (holding that "there can 
be only one valid NOD as to a particular claim, extending to 
all subsequent RO and BVA adjudications on the same claim 
until a final RO or BVA decision is rendered") (original 
emphasis).  Therefore, as a consequence of applicable 
judicial construction, the claim for an increase rating for 
the service-connected right knee disability, as regards a 
rating in excess of 10 percent prior to August 3, 1999, is 
currently in appellate status before the Board.

In this context, a review of the claims file reveals that 
additional development is necessary prior to a determination 
in this matter.  The record shows that while the veteran was 
provided a statements of the case in June 2000, and a 
supplemental statement of the case in June 2003, they did not 
contain a summary of the evidence in the case relating to the 
matter concerning a rating in excess of 10 percent for the 
service-connected right knee disability, for the period from 
March 30, 1998, through August 2, 1999, which was placed in 
appellate status by the July 1999 NOD.  See 38 U.S.C.A. 
§ 7105(d)(1) (West 2002); 38 C.F.R. § 19.29 (2003).  
Therefore, pursuant to applicable legal criteria, the 
discovery of a material defect in the statement of the case 
or a prior supplemental statement of the case, requires the 
issuance of a supplemental statement of the case in order to 
ensure that the veteran's due process rights are not 
violated.  38 C.F.R. § 19.31 (2003).  Accordingly, a remand 
is warranted to permit corrective agency action consistent 
with 38 C.F.R. §§ 19.29 and 19.31.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's increased rating 
claim.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should again review the claim 
of entitlement to a disability rating in 
excess of 10 percent prior to August 3, 
1999, and in excess of 20 percent from 
August 3, 1999, for residuals of a right 
knee injury with internal derangement and 
degenerative joint disease, in light of 
all pertinent evidence and legal 
authority.

2.  If such determination remains adverse 
to the veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105, which 
summarizes the pertinent evidence, 
including the evidence relevant to the 
matter of a rating in excess of 10 
percent for the service-connected right 
knee disability, prior to August 3, 1999, 
and pertinent to the appealed rating 
decisions of September 1998 and October 
1999.  This document should further 
reflect reasons and bases for the 
decision reached.  The veteran and his 
representative should also be afford an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



